Citation Nr: 1801620	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability, status post left knee replacement.
 
2.  Entitlement to service connection for a right knee disability, status post right knee replacement.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
 
The issue of entitlement to service connection for a right knee disability, status post right knee replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is against a finding that the Veteran has a current left knee disability that is related to his military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disability, status post left knee replacement, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In his April 2014 Form 9 the Veteran asserted that he entered service very physically fit and that after discharge from service his knees affected his ability to work in the physically demanding work he was employed in prior to service.  He asserted that it was clear that the VA examination he received was not adequate for rating purposes.  

The Board recognizes that when VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the May 2012 examiner recorded the Veteran's medical history, conducted in-person clinical testing, and provided an opinion based on the in-service and post-service treatment records.  The Veteran's assertion that the examination was inadequate essentially amount to a disagreement with the examiner's interpretation of the evidence.  Therefore, the examination and subsequent opinion and report are not inadequate.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Analysis

The Veteran asserts he injured his left knee during active duty service which resulted in a current knee disability.  In this case, the existence of a current left knee disability is not in dispute.  The question is whether the disability is related to military service.  

While there is evidence of osteoarthritis prior to the period on appeal, there is no allegation or evidence suggesting that arthritis of the left knee manifest to a compensable degree within one year of separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  Of note, the Veteran's left knee replacement surgery took place in 2001, many years after his separation from service.  

Service treatment records reflect that the Veteran underwent treatment for his left knee from March to June 1970.  Treatment notes indicate that the Veteran suffered a swollen knee and moderate pre-patellar effusion with no tenderness and no laxity.  The Veteran's separation examination revealed no problems with the lower extremities or musculoskeletal system.  At the time, the Veteran reported he was in good health.

During the May 2012 VA examination the examiner reported that the Veteran underwent a left knee total replacement in 2001, right knee partial replacement in March 2003 and right knee total replacement in December 2003 with complications of infection and re-exploration in February 2004.  The examiner recorded that the Veteran started having left knee problems in basic training when he banged the knee, that his knee was swollen, he sought medical treatment and was given cortisone injections, and then returned to full duty.  The Veteran reported he no longer has stability; he has pain, stiffness, and no strength.  He reported that the Veteran sought treatment after a football injury in September 1971, but that there was no mention of knee pain.

The examiner reviewed the in-service treatment to the left knee and post-service treatment records and opined that the Veteran's current complaints of a left knee disability is less likely than not a result of military service, rather more likely due to some other etiology.  He explained that service treatment records reflect that the moderate pre-patellar effusion in service was an acute injury that was treated and resolved with no sequelae as the Veteran's medical records were silent for any knee complaints while in the military after June 1970.  The examiner reported that the Veteran's separation examination contained no knee complaints, and no complaints until 1998.

There is no medical evidence in significant conflict with the opinions of the VA examiner.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, lay statements reflect that the Veteran has reported experiencing knee pain and problems with stability and balance since service.  However, neither the Veteran nor his lay witness are shown to possess any medical expertise; thus, any opinion as to the existence of a left knee disability or as to the etiology of a left knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current left knee disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of knee pain, stiffness, stability, and lack of strength, and as the opinion is supported by a clear rationale.  The examiner found it significant that there were no further left knee complaints in service, that evaluation of the knee at separation was normal, and that the knee did not require further medical treatment for years after service.  These facts are not disputed by any competent lay statements.   
 
In summary, the preponderance of the evidence is against a finding that the Veteran has a current left knee disability that was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  



ORDER

Service connection for a left knee disability, status post left knee replacement, is denied.


REMAND

While the Veteran was provided a May 2012 VA examination for his knees, the examiner did not provide an opinion that assessed the etiology of the Veteran's asserted right knee disability.  Service treatment records do not document an in-service right knee injury; however, in his October 2010 notice of disagreement the Veteran asserted that he joined the Army's ceremonial unit and banged his knees and hands against the lockers and that his knees continued to be painful and give him ongoing problems since service; the Veteran is competent to speak to the occurrence of that event.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the Board finds that a VA opinion to determine the etiology of the Veteran's right knee disability is necessary.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate examiner to obtain an opinion with respect to the Veteran's right knee disability.  If an examination is deemed necessary to respond to the question, one should be scheduled.  After review of the claims file the examiner must opine whether it is as least as likely as not (at least a 50 percent probability) that any current right knee disability is etiologically related to service.

A complete rationale for all opinions must be provided.  If a negative opinion is offered based primarily on the length of time between separation and the current diagnosis, the examiner should explain the medical significance of this fact, i.e., why this is indicative that any diagnosed right knee disability is not related to service.

2.  After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for a right knee disability, status post right knee replacement.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


